Order unanimously reversed, without costs, motion granted and matter remitted to Erie County Family Court to fix reasonable attorney’s fees. Memorandum: Family Court abused its discretion in declining to award petitioner counsel fees in responding to an appeal of an order fixing respondent husband’s child support payment. Considering the resources and expenses of the respective parties, and the merit of petitioner’s claim, an award of counsel fees was appropriate in the circumstances (Family Ct Act, § 438). (Appeal from order of Erie County Family Court, Mazur, J. — counsel fees.) Present — Callahan, J. P., Denman, Boomer, O’Donnell and Schnepp, JJ.